Exhibit 10.1

SEVERANCE AGREEMENT

This Severance Agreement (“Agreement”) is entered into effective March 13, 2009
(“Effective Date”), by and between Jeffrey H. Foster (“Executive”) and Dupont
Fabros Technology, Inc. (“Company”).

The Company, either directly or through one of its subsidiaries, desires to
continue to employ Executive and, in connection with such employment, to provide
Executive specified severance benefits upon the termination of Executive’s
employment under certain circumstances and certain adverse changes to his or her
employment.

Accordingly, in consideration of the mutual promises and covenants contained
herein, the parties agree to the following:

1. Term.

The term of this Agreement shall commence on the Effective Date, and shall
continue for three (3) years from that date, unless terminated prior thereto by
either the Company or Executive as provided in Section 2. If either the Company
or Executive does not wish to renew this Agreement when it expires at the end of
the initial or any renewal term hereof, or if either the Company or Executive
wishes to renew this Agreement on different terms than those contained herein,
the Company or Executive, as applicable, shall give written notice to the other
party in accordance with Section 4.1 below of such intent at least sixty
(60) days prior to the expiration date. In the absence of such notice, this
Agreement shall be renewed on the same terms and conditions contained herein for
a term of one year from the date that the Agreement would expire. The parties
agree that designation of a term and renewal provisions in this Agreement does
not in any way limit the right of the parties to terminate this Agreement at any
time pursuant to Section 2 below. Reference in this Agreement to the “Term”
shall refer both to the initial term and any renewal term, as the context
requires.

2. Termination Of Employment. The parties acknowledge that either Executive or
the Company may terminate Executive’s employment relationship at any time, with
or without Cause. The provisions in this Section govern the amount of
compensation, if any, to be provided to Executive upon termination of
employment, and do not alter this right to terminate.

2.1 Termination by the Company for Cause.

(a) Subject to Section 2.1(c) below, the Company shall have the right to
terminate Executive’s employment with the Company at any time for Cause by
giving notice as described in Section 2.7 of this Agreement.

(b) In the event that Executive’s employment is terminated for Cause, Executive
shall not receive a payment under any applicable short-term incentive
compensation plan for the year in which termination occurs, and shall not
receive any severance payments, or any other severance benefits or compensation,
except Executive shall be paid and become eligible for any Accrued Obligations.

(c) “Accrued Obligations” means (i) any accrued but unpaid salary of Executive
through the date of termination, any bonuses or incentive compensation awarded
for which payments have been earned but have not yet been paid for years ending
prior to the year of termination, and any accrued vacation pay in accordance
with the Company’s vacation policies, all of which will be paid to Executive no
later than the

 

1



--------------------------------------------------------------------------------

Company’s first regularly scheduled payroll date after the date of Executive’s
termination from employment, and (ii) eligibility for any benefit continuation
or conversion rights provided by the provisions of a Company benefit plan or by
law.

(d) “Cause” for termination shall mean Executive’s: (i) material breach of any
covenant or condition under this Agreement or any other agreement between the
parties; (ii) conviction of a felony (other than a violation of traffic laws) or
a crime involving moral turpitude; (iii) commission of any act constituting
theft, fraud (including, but not limited to, fraudulent conduct with respect to
the Company’s accounting records and financial statements), embezzlement or
misappropriation against the Company or one of its subsidiaries or affiliates;
(iv) misconduct, immoral or disreputable conduct, or violation of Company policy
that materially, adversely impacts the Company; (v) violation of the Company’s
Code of Business Conduct and Ethics; (vi) refusal to follow or implement a
clear, reasonable and legal directive of Company; (vii) breach of fiduciary
duty; (viii) gross negligence or gross incompetence in the performance of
Executive’s duties, where such negligence, incompetence or failure is not
remedied within 30 calendar days after written demand for substantial
performance is delivered by the Company which specifically identifies the manner
in which the Company believes that Executive has been grossly negligent or
grossly incompetent.

2.2 Resignation by Executive.

(a) Executive may resign from Executive’s employment with the Company at any
time by giving notice as described in Section 2.7.

(b) In the event that Executive resigns from Executive’s employment with the
Company, other than for Good Reason, Executive shall not receive a payment under
any applicable short-term incentive compensation plan for the year in which
termination occurs, and shall not receive any severance payments, or any other
severance benefits or compensation, except Executive shall be paid and become
eligible for any Accrued Obligations.

(c) “Good Reason” for resignation shall mean the occurrence of any of the
following without Executive’s prior written consent: (i) a material diminution
in Executive’s authority, duties or responsibilities; (ii) a change in the
location of the principal place where Executive is required to perform services
under this Agreement to a location that is more than fifty (50) miles from the
location where Executive is required to perform services hereunder on the
Effective Date; (iii) other than for across-the-board reductions generally
applicable to the Company’s senior executives, a greater than 5% reduction by
the Company in either (A) Executive’s then-current annualized base salary (“Base
Salary”) or (B) Executive’s then-current target bonus opportunity in effect on
the last day of the applicable period under the Company’s then-current
short-term incentive compensation plan (“Target Bonus”); (iv) the failure of the
Company to obtain a written agreement from any successor to the Company to fully
assume the Company’s obligations and to perform under this Agreement which, for
purposes of this provision shall be a material breach of this Agreement; or
(v) any other failure by the Company to perform any material obligation under,
or breach by the Company of any material provision of, this Agreement.
Notwithstanding the foregoing, any actions taken by the Company to accommodate a
disability of Executive (including a reduction in duties,

 

2



--------------------------------------------------------------------------------

functions or responsibilities, or the reassignment to a new position), pursuant
to the Family and Medical Leave Act shall not be a Good Reason for purposes of
this Agreement.

2.3 Termination by the Company Without Cause.

(a) The Company shall have the right to terminate Executive’s employment with
the Company pursuant to this Section 2.3 at any time without Cause by giving
notice as described in Section 2.7. A termination pursuant to Sections 2.5 or
2.6 below is not a termination without Cause for purposes of this Section 2.3.

(b) If Executive’s employment is terminated without Cause, then Executive shall
be paid and become eligible for any Accrued Obligations.

(c) If Executive’s employment is terminated without Cause, then, subject to
Sections 2.12 and 2.13:

(i) the Company shall pay to Executive an amount equal to twelve (12) months of
his/her then current Base Salary, plus an additional amount equal to one hundred
percent (100%) of Executive’s Target Bonus for the year in which the termination
occurs, less applicable withholdings and deductions, paid in a lump sum on the
Company’s first regular payroll date after the Release Date (as defined below);

(ii) if Executive timely elects and if he/she remains eligible for continued
coverage under COBRA, the Company will reimburse insurance premiums paid by
Executive under the Company’s group health plan for the continuation of health
care coverage under COBRA during the twelve- (12-) month period after the date
of termination, provided that the Company shall be required to reimburse only up
to the amount of the premiums it was paying on behalf of Executive and his
eligible dependents immediately prior to the date of termination (and provided
that such reimbursements shall cease if Executive becomes eligible for benefits
under a group health plan of another employer); and

(iii) all stock options, common stock subject to forfeiture, restricted stock
units and other equity awards held by Executive at the time of his/her
termination of employment that would have become vested and exercisable or free
from repurchase restrictions, as applicable, during the twelve (12) month period
commencing on the date of termination if Executive had remained employed during
such period shall become vested and exercisable or free from such repurchase
restrictions as of the Release Date; provided, however, that, in the case of
equity awards subject to vesting based on criteria other than service (i.e.,
performance–based vesting), no additional vesting shall be credited unless
specifically authorized by the Board or Compensation Committee. All other terms
of such awards shall be governed by the plans, programs, agreements and other
documents pursuant to which such equity awards were granted.

(d) Executive shall not be entitled to receive a payment under any applicable
short-term incentive compensation plan for the year in which his or her
termination from employment occurs. If a termination without Cause occurs within
three (3) months before or twelve (12) months follow a Change in Control, as
defined in Section 2.10 below, then the enhanced benefits described in
Section 2.10 will supersede the benefits described in this section.

 

3



--------------------------------------------------------------------------------

(e) Any damages caused by the termination of Executive’s employment without
Cause would be difficult to ascertain, and, therefore, the severance for which
Executive is eligible pursuant to Section 2.3 in exchange for the Release is
agreed to by the parties as liquidated damages, to serve as full compensation,
and not a penalty.

2.4 Resignation by Executive for Good Reason.

(a) Provided that Executive has not previously been notified of the Company’s
intention to terminate Executive’s employment, Executive may resign from
employment with the Company for Good Reason by giving notice to the Company no
later than sixty (60) days after the initial occurrence of one of the events
specified in the definition of Good Reason that Executive intends to terminate
his/her employment for Good Reason on the thirtieth (30th) day following the
Company’s receipt of Executive’s notice, if the Company has not cured the event
that gives rise to Good Reason before the end of such 30-day period. If
Executive does not resign within that 30-day period, then Good Reason shall no
longer exist based on the applicable event.

(b) In the event that Executive resigns from employment for Good Reason other
than pursuant to Section 2.10, and subject to Sections 2.12 and 2.13, Executive
shall be eligible for the same payments and benefits as Executive would receive
under Section 2.3 and on the same conditions as if Executive had been terminated
by the Company without Cause, provided, however, that, if (i) a reduction in
Base Salary or Target Bonus was the basis for Executive’s resignation for Good
Reason, then the Base Salary or Target Bonus in effect before such reduction, as
applicable, shall be used to calculate the severance payment.

2.5 Termination by Virtue of Death or Disability of Executive.

(a) In the event of Executive’s death while employed pursuant to this Agreement,
all obligations of the parties hereunder shall terminate immediately, and
Executive’s estate or beneficiaries shall not receive a payment under any
applicable short-term incentive compensation plan for the year in which his or
her termination from employment occurs, and shall not receive any severance
payments or any other severance benefits or compensation. The Company shall,
pursuant to its standard payroll policies, pay to Executive’s legal
representatives any Accrued Obligations.

(b) Subject to applicable state and federal law, the Company shall have the
right, upon written notice to Executive, to terminate this Agreement based on
Executive’s Disability. Termination by the Company of Executive’s employment
based on “Disability” shall mean termination because Executive is unable due to
a physical or mental condition to perform the essential functions of his/her
position with or without reasonable accommodation for six (6) months in the
aggregate during any twelve (12) month period or based on the written
certification by two licensed physicians of the likely continuation of such
condition for such period. This definition shall be interpreted and applied
consistent with the Americans with Disabilities Act, the Family and Medical
Leave Act, and other applicable law. In the event that Executive’s employment is
terminated based on Executive’s Disability, and subject to Sections 2.12 and
2.13 below,

 

4



--------------------------------------------------------------------------------

Executive will not receive severance payments, or any other severance
compensation or benefit, except that: (i) if Executive timely elects (or his
eligible dependents in the event that Executive dies following such termination)
and if he/she remains eligible for continued coverage under COBRA, the Company
will reimburse insurance premiums paid by Executive or his dependents under the
Company’s group health plan for the continuation of health care coverage under
COBRA during the twelve- (12-) month period after the date of termination,
provided that the Company shall be required to reimburse only up to the amount
of premiums it was paying on behalf of Executive and his eligible dependents
immediately prior to the date of termination (and provided that such
reimbursements shall cease if Executive becomes eligible for benefits under a
group health plan of another employer); and (ii) Executive shall receive payment
in a lump-sum on the first regular payroll date after the Release Date, subject
to applicable withholding and deductions, of a payment under any applicable
short-term incentive compensation plan for the year in which his or her
termination from employment occurs, calculated by multiplying Executive’s Target
Bonus for the year of termination by a fraction, the numerator of which is the
number of days Executive was employed in the year of termination (disregarding
any period of Disability prior to being terminated during that year) and the
denominator of which is the total number of days in the year of termination.

(c) In the event that Executive’s employment is terminated based on Executive’s
Disability, then Executive shall be paid or become eligible for any Accrued
Obligations.

2.6 Termination for Non-Renewal of the Agreement. In the event that Executive’s
employment is terminated in connection with an election not to renew this
Agreement at the end of the initial term or any renewal period by either the
Company or Executive, Executive shall not receive any payments, or any other
severance benefits or compensation, except Executive shall be paid or become
eligible for any Accrued Obligations.

2.7 Notice; Effective Date of Termination.

(a) Termination of Executive’s employment pursuant to this Agreement shall be
effective on the earliest of:

(i) immediately after the Company gives notice to Executive of Executive’s
termination, with or without Cause, unless the Company specifies a later date,
in which case, termination shall be effective as of such later date;

(ii) immediately upon Executive’s death;

(iii) ten (10) days after the Company gives notice to Executive of Executive’s
termination on account of Executive’s Disability, unless the Company specifies a
later date, in which case termination shall be effective as of such later date
provided that Executive has not returned to the full time performance of
Executive’s duties prior to such date; or

(iv) thirty (30) days after Executive gives written notice to the Company of
Executive’s resignation or immediately after the cure period set forth in
Section 2.4(a) expires in the case of a resignation for Good Reason, provided
that the Company may set a termination date at any time between the date of
notice and the date of resignation, in which case Executive’s resignation shall
be effective as of such other date. Executive will receive Base Salary through
any required notice period.

 

5



--------------------------------------------------------------------------------

(b) In the event that notice of a termination under subsections (a)(i),
(iii) and (iv) is given orally, at the other party’s request, the party giving
notice must provide written confirmation of such notice within five (5) business
days of the request in compliance with the requirement of Section 4.1 below. In
the event of a termination for Cause, written confirmation shall specify the
subsection(s) of the definition of Cause relied on to support the decision to
terminate.

2.8 Cooperation With Company After Termination of Employment. Following
termination of Executive’s employment for any reason, Executive shall cooperate
fully with the Company in all matters relating to the winding up of Executive’s
pending work including, but not limited to, any litigation in which the Company
is involved, and the orderly transfer of any such pending work to such other
employees as may be designated by the Company. The Company agrees to reimburse
Executive, on an after-tax basis, for all reasonable expenses actually incurred
in connection with his provision of testimony or assistance and to pay Executive
for any assistance provided after termination of Executive’s employment that
does not occur during a Severance Period an hourly fee calculated by dividing
Executive’s Base Salary at the time of termination by 2,080. The term “Severance
Period” refers to the number of months with respect to which he/she is paid Base
Salary as part of his/her severance payments (e.g., 12 months for termination
without Cause pursuant to Section 2.3 or for Good Reason pursuant to
Section 2.4, and 24 months if Section 2.10 applies).

2.9 Limitations Under Code Section 409A. Anything in this Agreement to the
contrary notwithstanding, if (A) on the date of termination of Executive’s
employment with the Company, any of the Company’s stock is publicly traded on an
established securities market or otherwise (within the meaning of
Section 409A(a)(2)(B)(i) of the Internal Revenue Code, as amended (the “Code”)),
(B) Executive is determined to be a “specified employee” within the meaning of
Section 409A(a)(2)(B) of the Code, (C) the payments made hereunder upon
termination from employment exceed the amounts permitted to be paid pursuant to
Treasury Regulations section 1.409A-1(b)(9)(iii), and (D) Executive would
receive any payment that, absent the application of this Section 2.9, would be
subject to interest and additional tax imposed pursuant to Section 409A(a) of
the Code as a result of the application of Section 409A(2)(B)(i) of the Code
(such additional tax, together with any such interest and penalties, are
hereinafter referred to as the “Additional Tax”), then (if such delay is
required to avoid the imposition of the tax set forth in Section 409A(a)(1) of
the Code as a result of termination) no such payment shall be payable prior to
the date that is the earliest of (1) six (6) months after Executive’s
termination date, (2) Executive’s death, or (3) such other date as will cause
such payment not to be subject to such Additional Tax (with a catch-up payment
equal to the sum of all amounts that have been delayed to be made as of the date
of the initial payment plus interest equal to the rate provided in
Section 1274(b)(2)(B) of the Code). It is the intention of the parties that
payments or benefits payable under this Agreement not be subject to Additional
Tax. To the extent such potential payments or benefits could become subject to
Additional Tax, the parties shall cooperate to amend this Agreement with the
goal of giving the Executive the economic benefits described herein in a manner
that does not result in such tax being imposed.

 

6



--------------------------------------------------------------------------------

2.10 Effect of a Change in Control.

(a) In the event that, within three months before or 12 months following a
Change in Control, either (1) Executive’s employment with the Company is
terminated by the Company without Cause, and not for death or Disability, or
(2) Executive terminates his/her employment for Good Reason, and provided that
Executive complies with Sections 2.12 and 2.13 below, then in lieu of the
severance described in Section 2.3 or 2.4, as applicable, and subject to
applicable withholding and deductions, the Company shall pay to Executive, in a
lump-sum payment on the Release Date:

(i) an amount equal to twenty-four (24) months of Executive’s then current Base
Salary;

(ii) an amount equal to two (2) times the average of the three (3) most recent
payments to Executive (including any payment approved but not yet paid) under
the Company’s short-term incentive compensation plan after the Effective Date,
if any, or, if fewer than three such payments have been paid or approved for
payment to Executive, the highest payment, if any, paid or approved for payment
to Executive during the Term (and if no such payments have been made or approved
since the Effective Date, then this additional amount shall be the Target Bonus
for the year in which the termination occurs multiplied by two (2));

(iii) a short-term incentive compensation plan payment for the year in which
termination occurs in the amount approved by the Board, or, if no amount has yet
been approved, an amount calculated by multiplying Executive’s Target Bonus for
the year of termination by a fraction, the numerator of which is the number of
days Executive was employed in the year of termination (disregarding any period
of disability during that year) and the denominator of which is the total number
of days in the year of termination; and

(iv) if Executive timely elects (or his eligible dependents in the event that
Executive dies following such termination) and if Executive or his dependents
remain eligible for continued coverage under COBRA, the Company will reimburse
insurance premiums paid by Executive or his dependents under the Company’s group
health plan for the continuation of health care coverage under COBRA during the
twelve- (12-) month period after the date of termination, provided that the
Company shall be required to reimburse only up to the amount of premiums it was
paying on behalf of Executive and his eligible dependents immediately prior to
the date of termination (and provided that such reimbursements shall cease if
Executive becomes eligible for benefits under a group health plan of another
employer).

(b) In the event that, within three months before a Change in Control, either
(1) Executive’s employment with the Company is terminated by the Company without
Cause, and not for death or Disability, or (2) Executive terminates his/her
employment for Good Reason, and provided that Executive executes a new Release
under Section 2.12 after the Change in Control as a condition to the receipt of
these amounts, the Company shall pay to Executive, in a lump-sum payment on the
Release Date:

(i) an amount equal to any difference between those payments already provided to
him/her under Section 2.3 or 2.4, if any, and those payments required under this
Section 2.10; and

 

7



--------------------------------------------------------------------------------

(ii) an amount equal to the value of any stock options or other equity-based
awards held by Executive at the time of his termination from employment (and
which were forfeited or otherwise terminated at the time of Executive’s
termination from employment because those awards were unvested) that would have
been subject to accelerated vesting under the Company’s 2007 Equity Compensation
Plan (the “Equity Compensation Plan”), or any plan that replaces that plan, or
the award agreement under which the stock options or other equity-based award
was granted (the “Vesting Shares”) had Executive remained in employment with the
Company through the effective time of the Change of Control.

For this purpose, “value,” shall mean the fair market value of the Company’s
common stock, based on the per share price reported on the exchange or quotation
system that such stock trades on the trading day immediately prior to the
closing date of the transaction that results in a Change in Control; provided,
however, that, if the Company’s common stock is not traded on an exchange or on
a quotation system on the trading day immediately prior to such closing date,
fair market value shall be determined by the Board in good faith. In the case of
a stock option or similar equity-based award, “value” shall be the difference
between the aggregate exercise price and the fair market value of the applicable
Vesting Shares, and, in the case of other equity-based awards, “value” shall be
reduced by any amounts paid to Executive by the Company in connection with the
forfeiture of such award, other than dividends or other distributions paid to
all holders of the same class of security, and taking into consideration any
holdbacks, escrows, milestones or other contingencies.

(c) Definition of Change in Control. For purposes of this Agreement, a “Change
in Control” shall have the same meaning as in the Equity Compensation Plan. For
purposes of this Agreement, the term “Related Person” in the definition of
“Person” in the Equity Compensation Plan shall mean Lammot J. du Pont and/or
Hossein Fateh, or an entity controlled by Lammot J. du Pont and/or Hossein
Fateh.

(d) Excise Tax-Related Provisions. The terms of Section 14.04 of the Equity
Compensation Plan are incorporated herein by this reference.

2.11 No Mitigation. Executive shall not be required to seek other employment or
otherwise to mitigate Executive’s damages upon any termination of employment.

2.12 Requirement to Execute a Valid Waiver and Release. Executive shall not
receive any of the benefits pursuant to Sections 2.3, 2.4, 2.5 or 2.10 (other
than Accrued Obligations) unless and until Executive (a) executes a general
release and waiver of all legal claims against the Company, its affiliates and
representatives, existing as of the date he/she executes the release and waiver,
in a form reasonably acceptable to the Company (“Release”) within the
consideration period specified therein (which shall not exceed 60 days after the
date of termination of employment) and until the Release becomes effective and
can no longer be revoked by Executive under its terms (“Release Date”); and
(b) returns all Company property

 

8



--------------------------------------------------------------------------------

immediately upon termination; complying with the Release including without
limitation any non-disparagement and confidentiality provisions contained
therein; and complying with his/her post-termination obligations under this
Agreement and the Non-Disclosure, Assignment and Non-Solicitation Agreement
between the Company and Executive, as amended, modified or superseded
(“Non-Disclosure Agreement”).

2.13 Election to Forego General Severance Policies. The benefits provided to
Executive pursuant to Sections 2.3, 2.4, 2.5 and 2.10 are in lieu of, and not in
addition to, any benefits to which Executive may otherwise be entitled under any
Company severance plan, policy or program; provided however, that if the
benefits to which Executive would otherwise be entitled under any Company
severance plan, policy or program are more favorable in the aggregate to
Executive than the benefits provided under this Agreement, he/she may elect to
receive those benefits in lieu of the benefits provided by this Agreement by
giving notice in compliance with Section 4.1 within ten (10) business days of
his receipt of notice of termination.

3. Other Agreements.

3.1 Position. Subject to the terms set forth herein, the Company, either
directly or through one of its subsidiaries, agrees to employ Executive,
initially in the position of Chief Accounting Officer, and Executive hereby
accepts such employment. During the term of Executive’s employment with the
Company, or one of its subsidiaries, Executive will devote Executive’s best
efforts and substantially all of Executive’s business time and attention to the
business of the Company and its subsidiaries. References in this Agreement to
Executive’s employment with the Company also refer to Executive’s employment
with one of the Company subsidiaries, if applicable. In no event shall the prior
sentence prohibit Executive from (i) performing charitable activities;
(ii) delivering lectures at educational institutions or professional or
corporate associations, or (iii) any other activity approved in advance by the
Company’s Chief Executive Officer (“CEO”), so long as such activities do not
contravene the prior sentence. Without the prior approval of the Board,
Executive shall not serve in any executive capacity or as a member of the
governing board of any private or public for-profit company.

3.2 Duties. Executive will report to the Chief Financial Officer and/or such
other officer designated by the CEO, performing such duties as are normally
associated with Executive’s then current position and such duties as are
assigned to him/her from time to time, subject to the oversight and direction of
the Executive’s supervisor (including the performance of services for, and
serving on the board of directors of, any subsidiary or affiliate of the Company
without any additional compensation). Executive shall perform his/her duties
under this Agreement principally out of the Company’s corporate headquarters, or
such other location as assigned. In addition, Executive shall make such business
trips to such places as may be necessary or advisable for the efficient
operations of the Company.

3.3 Company Policies and Benefits. The employment relationship between the
parties also shall be subject to the Company’s personnel policies and procedures
as they may be interpreted, adopted, revised or deleted from time to time in the
Company’s sole discretion. Executive will be eligible to participate, on the
same basis as similarly situated employees, in the Company’s benefit plans in
effect from time to time during his/her employment. All matters of eligibility
for coverage or benefits under any benefit plan shall be determined in
accordance with the provisions of the such plan. The Company reserves the right
to change, alter, or terminate any benefit plan in its sole discretion.
Notwithstanding the foregoing, in the event that the terms

 

9



--------------------------------------------------------------------------------

of this Agreement differ from or are in conflict with the Company’s general
employment policies or practices, this Agreement shall control. During the Term,
Executive shall be entitled to paid vacations governed by and administered in
accordance with the regular policy of the Company, but in any event, no less
than twenty (20) working days per annum. The Company will reimburse Executive
for reasonable business expenses in accordance with the Company’s standard
expense reimbursement policy.

3.4 Incentive Compensation. Executive will be eligible to participate in any
short-term and long-term incentive compensation plans, annual bonus plans and
such other management incentive programs or arrangements of the Company approved
by the Board or Compensation Committee that are generally available to the
Company’s senior executives. Any such incentive compensation shall be subject
to, and earned and paid in accordance with, the terms and conditions of the
applicable plans, programs and arrangements. Executive agrees to execute any
award agreements required by the Company, and the awards shall be subject to the
terms of those agreements, as such terms are determined by the Board or
Compensation Committee. Upon the termination of Executive’s employment for any
reason, any eligibility for incentive compensation will be governed by the terms
of the applicable plans, programs and arrangements, subject to any additional
benefits pursuant to Section 2 above.

3.5 Other Agreements. The parties hereto have entered into the Non-Disclosure
Agreement and an Indemnification Agreement (“Indemnification Agreement”). Each
of these agreements may be amended by the parties from time to time without
regard to this Agreement, and contain provisions that are intended by the
parties to survive and do survive termination or expiration of this Agreement.

3.6 No Conflict with Existing Obligation. Executive represents that Executive’s
performance of all the terms of this Agreement, and as a member of the senior
management team of the Company, do not and will not breach any agreement or
obligation of any kind made prior to Executive’s employment by the Company,
including agreements or obligations Executive may have with prior employers or
entities for which Executive has provided services. Executive has not entered
into, and Executive agrees that Executive will not enter into, any agreement or
obligation, either written or oral, in conflict herewith.

3.7 Non-Disparagement. Executive shall not, at any time during the Term and
thereafter make statements or representations, or otherwise communicate,
directly or indirectly, in writing, orally, or otherwise, or take any action
which may, directly or indirectly, disparage or be damaging to the Company, or
its subsidiaries, or their respective officers, directors, employees, advisors,
businesses or reputations. The members of the Board, executive officers of the
Company and any personnel who are generally responsible for communications with
investors and the public (including, without limitation, the Company’s public
relations and investor relations personnel) shall not, at any time during the
Term and thereafter, make statements or representations, or otherwise
communicate, directly or indirectly, in writing, orally or otherwise, or take
any action which may, directly or indirectly, disparage or be damaging to
Executive or his reputation. The Company shall be liable for any such statement,
representation, communication or action by any such member of the Board,
executive officer or personnel. Notwithstanding the foregoing, nothing in this
Agreement shall preclude Executive or such members of the Board, executive
officers or personnel from making truthful statements that are required by
applicable law, regulation or legal process, including truthful statements in
connection with an action, suit or other proceeding to enforce Executive’s or
the Company’s respective rights under this Agreement.

 

10



--------------------------------------------------------------------------------

4. General Provisions.

4.1 Notices. Any notices required hereunder to be in writing shall be deemed
effectively given: (a) upon personal delivery to the party to be notified,
(b) when sent by electronic mail, telex or confirmed facsimile if sent during
normal business hours of the recipient, and if not, then on the next business
day, (c) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (d) one (1) day after deposit with
a nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the Company
at its primary office location and to Executive at Executive’s address as listed
on the Company payroll, or at such other address as the Company or Executive may
designate by ten (10) days advance written notice to the other.

4.2 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

4.3 Waiver. If either party should waive any breach of any provisions of this
Agreement, Executive or it shall not thereby be deemed to have waived any
preceding or succeeding breach of the same or any other provision of this
Agreement.

4.4 Complete Agreement. This Agreement constitutes the entire agreement between
Executive and the Company with regard to the subject matter hereof. This
Agreement is the complete, final, and exclusive embodiment of their agreement
with regard to this subject matter and supersedes any prior oral discussions or
written communications and agreements. This Agreement is entered into without
reliance on any promise or representation other than those expressly contained
herein, and it cannot be modified or amended except in writing signed by
Executive and an authorized officer of the Company. The parties have entered
into a separate Non-Disclosure Agreement and Indemnification Agreement, and have
or may enter into separate agreement related to stock awards. These separate
agreements govern other aspects of the relationship between the parties, have or
may have provisions that survive termination of Executive’s employment under
this Agreement, may be amended or superseded by the parties without regard to
this agreement and are enforceable according to their terms without regard to
the enforcement provision of this Agreement.

4.5 Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

4.6 Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.

4.7 Successors and Assigns. The Company shall assign this Agreement and its
rights and obligations hereunder in whole, but not in part, to any company or
other entity with or

 

11



--------------------------------------------------------------------------------

into which the Company may hereafter merge or consolidate, or its parent or
affiliated entities, or to which the Company may transfer all or substantially
all of its assets, if in any such case said Company or other entity shall by
operation of law or expressly in writing assume all obligations of the Company
hereunder as fully as if it had been originally made a party hereto (and
Executive shall not be deemed to experience a termination of employment under
this Agreement as a result of any such assignment, and such assignment shall not
by itself constitute Good Reason for Executive’s voluntary resignation), but may
not otherwise assign this Agreement or its rights and obligations hereunder. The
term Company shall refer to the assignee of this agreement under this clause.
Executive may not assign or transfer this Agreement or any rights or obligations
hereunder, other than to his/her estate upon his/her death.

4.8 Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the District of
Columbia.

4.9 Resolution of Disputes.

(a) The parties recognize that litigation in federal or state courts or before
federal or state administrative agencies of disputes arising out of Executive’s
employment with the Company or out of this Agreement, or Executive’s termination
of employment or termination of this Agreement, may not be in the best interests
of either Executive or the Company, and may result in unnecessary costs, delays,
complexities, and uncertainty. The parties agree that any dispute between the
parties arising out of or relating to the negotiation, execution, performance or
termination of this Agreement or Executive’s employment, including, but not
limited to, any claim arising out of this Agreement, claims under Title VII of
the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act of
1990, Section 1981 of the Civil Rights Act of 1966, as amended, the Family
Medical Leave Act, the Employee Retirement Income Security Act, and any similar
federal, state or local law, statute, regulation, or any common law doctrine,
whether that dispute arises during or after employment, shall be settled by
binding arbitration in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association; provided however,
that this dispute resolution provision shall not apply to any separate
agreements between the parties that do not themselves specify arbitration as an
exclusive remedy, and provided further that either the Company or Executive
shall be entitled to seek from a court of competent jurisdiction in the District
of Columbia an immediate injunction and restraining order pending final
resolution in Arbitration for a breach and/or threatened breach and/or continued
breach of this Agreement by the other party. The location for the arbitration
shall be the Washington, D.C. metropolitan area. Any award made by such panel
shall be final, binding and conclusive on the parties for all purposes, and
judgment upon the award rendered by the arbitrators may be entered in any court
having jurisdiction thereof.

(b) The arbitrators’ fees and expenses and all administrative fees and expenses
associated with the filing of the arbitration shall be borne by the Company;
provided however, that at Executive’s option, Executive may voluntarily pay up
to one-half the costs and fees. The parties acknowledge and agree that their
obligations to arbitrate under this Section survive the termination of this
Agreement and continue after the termination of the employment relationship
between Executive and the Company.

 

12



--------------------------------------------------------------------------------

(c) The parties each further agree that the arbitration provisions of this
Agreement shall provide each party with its exclusive remedy, and each party
expressly waives any right it might have to seek redress in any other forum,
except as otherwise expressly provided in this Agreement. By electing
arbitration as the means for final settlement of all claims, the parties hereby
waive their respective rights to, and agree not to, sue each other in any action
in a Federal, State or local court with respect to such claims, but may seek to
enforce in court an arbitration award rendered pursuant to this Agreement. The
parties specifically agree to waive their respective rights to a trial by jury,
and further agree that no demand, request or motion will be made for trial by
jury.

(d) Executive hereby further agrees that, if it is ever determined, in an
arbitration brought in accordance with this Agreement, that willful actions by
Executive have constituted wrongdoing that results in an accounting restatement
due to the material noncompliance of the Company with financial reporting
requirements in any report or statement filed by the Company with the U.S.
Securities and Exchange Commission, then the Company, or its successor, as
appropriate, may recover all of any severance compensation and benefits and any
bonus or other incentive-based or equity based compensation received by
Executive during the 12-month period following the first public issuance or
filing with the U.S. Securities and Exchange Commission, whichever first occurs,
of the financial document embodying such financial reporting requirement, less
the amount of any net tax owed by Executive with respect to such award or
payment over the tax benefit to Executive from the repayment or return of the
award or payment. The Company or its successor may, in its sole discretion,
affect any such recovery by (i) obtaining repayment directly from Executive;
(ii) setting off the amount owed to it against any amount or award that would
otherwise be payable by the Company to Executive; or (iii) any combination of
(i) and (ii) above.

(e) If either Executive or the Company is awarded any damages as compensation
for any breach or action related to this Agreement, a breach of any covenant
contained in this Agreement (whether express or implied by either law or fact),
or any other cause of action based in whole or in part on any breach of any
provision of this Agreement, such damages shall be limited to contractual
damages plus interest on any delayed payment at the lower of (i) interest at the
prime rate in effect at the time such amount first becomes payable, as quoted by
the Company’s principal bank or (ii) the maximum rate per annum allowable by
applicable law from and after the date(s) that such payments were due and shall
exclude consequential damages and punitive damages even if otherwise allowed by
law.

4.10 Survival. Provisions of this Agreement which by their terms must survive
the termination of this Agreement in order to effectuate the intent of the
parties will survive any such termination, whether by expiration of the Term,
termination of Executive’s employment or otherwise, for such period as may be
appropriate under the circumstances. Such provisions includes, without
limitation, Section 2.

 

13



--------------------------------------------------------------------------------

In witness whereof, the parties have executed this Severance Agreement on the
day and year first written above.

 

Dupont Fabros Technology, Inc. By:  

/s/ Lammot J. du Pont

  Lammot J. du Pont   Executive Chairman Executive:  

/s/ Jeffrey H. Foster

  Jeffrey H. Foster

 

14